Citation Nr: 0732957	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-40 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
malignant thymoma (also claimed as a respiratory cancer or 
otherwise sustained secondary to Agent Orange exposure), and 
if so whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and BH




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to May 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which continued the denial of service 
connection for thymoma, which had initially been denied in a 
final unappealed rating action of June 2003.

To the extent that the January 2005 rating action may be 
construed to have reopened the veteran's service connection 
claim for thymoma and denied that claim on the merits, 
regardless of what the RO has done in cases such as this, 
"the Board does not have jurisdiction to consider a claim 
which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  Although this claim does not involve 
a prior final denial by the Board but rather by the RO, the 
same statutory reopening requirements apply to prior final RO 
decisions. Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  
Therefore, the Board is required by statute to review whether 
new and material evidence has been submitted to reopen the 
claim.  Thus, the Board has recharacterized the issue on 
appeal as shown on the title page of this decision.  

A hearing was held in May 2007 by means of video conferencing 
equipment with the appellant in Chicago, Illinois, before the 
undersigned Veterans Law Judge, sitting in Washington, DC, 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

At the May 2007 hearing, a motion was filed to advance this 
case on the docket due to the veteran's medical condition.   
The Board granted the motion in June 2007, pursuant to 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2007).

The Board notes that at the May 2007 hearing, the veteran was 
represented by a private attorney, Melanie King.  However, 
the record contains a VA Form 21-22, Appointment of Veterans 
Service Organization as Claimant's Representative, 
designating Disabled American Veterans (DAV) as the 
appellant's representative; that designation has not been 
revoked.  The veteran did not file a VA Form 21-22 or VA Form 
21-22a designating another individual or accredited service 
organization as his representative.  Clarification of this 
matter was requested in correspondence sent to the veteran in 
July 2007, to which he did not respond.  Accordingly, DAV is 
considered to be the representative of record.


FINDINGS OF FACT

1.  The veteran served in Vietnam and is presumed to have 
been exposed to herbicides.

2.  An unappealed June 2003 rating decision denied service 
connection for malignant thymoma. 

3.  The evidence received since the June 2003 rating 
decision, by itself, or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for malignant thymoma.

4.  Malignant thymoma was not shown during service, or 
demonstrated to a compensable degree within one year of 
service.

5.  A diagnosis of thymoma was first clinically established 
in 1988.  

6.  Although thymoma is not a cancer that has been 
scientifically linked to exposure to herbicides, including 
Agent Orange, there is competent and credible evidence 
reasonably linking the veteran's malignancy to herbicide 
exposure during service.

7.  The aggregate evidence of record and medical opinions on 
file raise a reasonable doubt as to a causal relationship 
between the veteran's Agent Orange exposure during service in 
Vietnam and the veteran's subsequent development of a thymoma 
tumor.


CONCLUSIONS OF LAW

1.  The June 2003 rating decision, which denied service 
connection for malignant thymoma, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.204, 20.1103 (2007).

2.  The evidence received subsequent to the June 2003 rating 
decision is new and material, and the claim for service 
connection for malignant thymoma is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2007).

3.  With resolution of reasonable doubt in the appellant's 
favor, service connection for malignant thymoma is warranted.  
38 U.S.C.A. §§ 1110, 1116, 1310, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

In the decision below, the Board has reopened and granted the 
veteran's claim for service connection for malignant thymoma, 
and therefore the benefit sought on appeal has been granted 
in full.  Accordingly, regardless of whether the notice and 
assistance requirements have been met in this case, no harm 
or prejudice to the appellant has resulted.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

II.  Factual Background

The veteran filed his original service connection claim for 
thymoma in June 2001.  The claim was denied in a June 2003 
rating decision which was not appealed.  

The evidence before the RO at the time of the June 2003 
rating action includes service medical records which are 
silent with regard to complaints, findings or treatment 
relating to a thymoma tumor, or mention of exposure to Agent 
Orange in service.

Service personnel records indicate that the veteran served in 
Vietnam from June 1965 to May 1966.  The veteran's DD-214 
indicates he was awarded the Vietnam Service Medal.

Private treatment records reflect that a chest X-ray film of 
May 1988 revealed a mediastinal mass.  Thymoma was initially 
diagnosed in July 1988.  A thymectomy was performed and the 
tumor was removed.  The records show that the thymoma 
recurred in 1993 and metatstatic thymoma to the left 
diaphragm was diagnosed in December 1993.  The tumor was 
removed by left thoracotomy in December 1993.  Records dated 
in April 1994 reveal that the veteran was asymptomatic before 
that surgery and had been asymptomatic subsequently.  

The veteran was disease free for several years until late 
2001 when VA records show that two masses in the lower lobe 
of the left lung were found.  Clinical testing of the mass 
revealed thymoma, which was diagnosed in January 2002 and was 
treated with chemotherapy.     

A VA examination of the brain and spinal cord was conducted 
in April 2002.   A history of recurrent thymoma currently 
treated with chemotherapy, and a history of lung cancer, was 
noted.  The veteran reported that while he was in Vietnam, he 
worked in communications and sent messages without proper 
ventilation or air changes for 12 hours a day, 7 days a week.  
He also reported serving on guard duty during which time he 
was subject to chemical exposure.  An assessment of a history 
of recurrent malignant thymoma, may be service connected, was 
made.  

A VA examination of respiratory disease was also conducted in 
April 2002 at which time a diagnosis of thymoma, stage IV, 
was made.  

In May 2003, a VA medical opinion was offered based upon 
review of the claims folder.  The doctor stated that a July 
1988 pathology report documented a diagnosis of thymoma.  It 
was explained that several malignancies could arise from 
different tissue glands that make up the thymus gland, 
including lymphomas, but that the pathology reports were the 
definitive statement as to what kind of malignancy was 
present.  It was observed that the pathology report included 
a diagnosis of thymoma with no lymphoma noted.  The doctor 
also explained that the veteran had metastatic disease to the 
lung, which was not lung cancer, but metastatic disease from 
the thymoma.  Metastatic thymoma was diagnosed.

The claim was denied in June 2003.  The veteran was notified 
of that decision in June 2003 and did not appeal it.  The 
veteran filed to reopen the claim in October 2004.  

Subsequent to the June 2003 rating decision, additional 
evidence was submitted for the record including VA medical 
records dated in 2004 which reveal that the veteran continued 
to undergo treatment of thymoma.  

A VA medical statement from an oncologist received in April 
2004 indicates that the veteran was being treated for 
recurrent advanced malignant thymoma in the chest area, which 
had progressed following two surgeries.  The doctor stated 
that the veteran was getting progressively weak and 
symptomatic from his cancer and that his prognosis for 1-year 
survival was under 20 percent.  The same VA doctor provided 
an additional medical opinion in an e-mail transmittal dated 
in October 2004.  At that time, the oncologist explained that 
malignant thymoma was a relatively uncommon tumor, but that 
its origin from lymphoepithelial cell of the thymic gland 
would place it close to the lymphoid tumors viz the Non-
Hodgkin's and Hodgkin's lymphoma, multiple myeloma and 
chronic lymphocytic lymphoma (CLL), conditions listed as 
presumptively related to herbicide exposure.  The doctor 
opined that a strong case for service connection could be 
made for the veteran's situation considering the relative 
rarity of his tumor and his exposure to Agent Orange.

A medical statement dated in April 2004 was also received 
from a doctor who was a VA Chief of the Department of 
Radiation Therapy.  The doctor explained that the veteran's 
thymoma recurred for the second time two years previously and 
failed to respond to chemotherapy.  It was noted that the 
cancer was progressing slowly and that the veteran was 
undergoing palliative radiation therapy to slow the growth of 
the tumor which was compressing his heart.

Also provided for the record were medical fact sheets about 
malignant thymoma and an executive summary about Veterans and 
Agent Orange published by the National Academy of Sciences.

The file also contains a November 2004 VA opinion addressing 
whether the veteran's malignant thymoma was related to his 
exposure to Agent Orange.  After reviewing the claims folder 
and medical records, the VA doctor opined that it was less 
likely than not that the veteran's malignant thymoma was 
related to exposure to Agent Orange.  The doctor reasoned 
that there was no evidence in the medical literature of any 
environmental toxins that cause malignant thymoma and noted 
that thymoma was not listed in the presumptive conditions 
associated with exposure to Agent Orange.  

In December 2004, a second medical statement was received 
from the doctor who was a VA Chief of the Department of 
Radiation Therapy.  The doctor explained that malignant 
thymoma was diagnosed in July 1988 and noted that this was a 
relatively rare tumor with an incidence rate of .15 cases per 
100,000.  The doctor stated that there were no known risk 
factors, but noted that the veteran reported to him that he 
was exposed to Agent Orange.  The doctor opined that the 
cancer causing agents in Agent Orange may have caused the 
veteran's rare cancer.  

A medical statement dated in January 2005 was offered by a 
third VA doctor, in the internal medicine department.  The 
doctor indicated that the veteran was a patient of his whom 
the doctor had followed every 3 to 4 months for the past 3 
years.  The doctor commented that according to the veteran's 
oncologist, the veteran's rare malignant cancer of the thymus 
gland may be related to Agent Orange exposure during his 
service in Vietnam.   

The veteran presented testimony at a video conference hearing 
held before the undersigned Veterans Law Judge in May 2007.  
The transcript indicates that the veteran served in Vietnam 
in 1965 and 1966, participating in combat operations in 
Pleiku.  In essence, the veteran and his representative at 
the hearing testified that evidence indicates that the 
veteran's malignant thymoma shares similarities to chronic 
lymphocytic leukemia, multiple myeloma and Non-Hodgkin's 
lymphoma, all presumptively service connected diseases 
associated with herbicide agents.   

III.  Legal Analysis

        A.  New and Material Evidence

The Board observes that the veteran's claim for service 
connection for malignant thymoma was previously considered 
and denied by the RO in a rating decision dated in June 2003.  
The veteran was notified of that decision and of his 
appellate rights in June 2003 and did not appeal the 
decision.  In general, rating decisions that are not timely 
appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

In June 2003, the veteran requested that his claim for 
service connection for malignant thymoma be reopened.  The 
January 2005 rating decision now on appeal appears to have 
implicitly reopened the veteran's claim for service 
connection for malignant thymoma and adjudicated that claim 
on a de novo basis.  As will be explained below, the Board 
believes that the RO's adjudication regarding reopening the 
veteran's claim for service connection for malignant thymoma 
is ultimately correct.  However, regardless of what the RO 
has done in cases such as this, "the Board does not have 
jurisdiction to consider a claim which it previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); 38 U.S.C.A. §§ 5108, 7104(b) (West 1991).  Although 
this claim does not involve a prior final denial by the Board 
but rather by the RO, the United States Court of Veterans 
Appeals (Court) has held that the same statutory reopening 
requirements apply to prior final RO decisions.  Suttmann v. 
Brown, 5 Vet. App. 127, 135 (1993). 

Therefore, the Board is required by statute to review whether 
new and material evidence has been submitted to reopen the 
claim.  Thus, the Board has recharacterized the issue on 
appeal as whether the appellant has submitted new and 
material evidence to reopen the previously denied claim for 
service connection for malignant thymoma, and if so, whether 
entitlement to service connection is warranted.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence. 38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

As noted above, a June 2003 rating decision previously 
considered and denied the veteran's claim for service 
connection for malignant thymoma.  In that decision, the RO 
reasoned that: (1) malignant thymoma was not incurred during 
service or during the first post service year; (2) it was not 
a disease subject to the presumptive provisions enumerating 
conditions associated with exposure to herbicides; and (3) it 
was not otherwise etiologically linked to service or to Agent 
Orange to which the veteran was presumed to have been exposed 
during his service in Vietnam.  As such, the RO determined 
that service connection for malignant thymoma was not 
warranted.

The evidence associated with the claims file subsequent to 
the June 2003 rating decision includes several VA medical 
opinions offered in 2004 and 2005, as well as hearing 
testimony provided in 2007.  The Board has thoroughly 
reviewed the evidence associated with the claims file 
subsequent to the June 2003 rating decision and finds that 
this evidence constitutes new and material evidence which is 
sufficient to reopen the previously denied claim for service 
connection for malignant thymoma.  This evidence is certainly 
new, in that it was not previously of record.  The Board also 
finds the VA medical statements and opinions provided by 
three different VA doctors in 2004 and 2005 to be material 
because they relate to unestablished facts that are necessary 
to substantiate the claim.  In this regard, the Board notes 
that this evidence includes medical opinions addressing the 
possible etiology of the veteran's malignant thymoma in terms 
of its relationship to the veteran's period of service and 
his exposure to Agent Orange therein.  

The Board finds that there is no prejudice to the appellant 
by the Board proceeding to address the merits of this claim 
in this decision.  As discussed above, VA has already met all 
notice and assistance obligations to the appellant.  
Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

        B.  Service Connection - Malignant Thymoma

The veteran maintains that service connection is warranted 
for malignant thymoma either based on application of the 
presumptive provisions of 38 C.F.R. §§ 3.307(a)(6) and 
3.309(e) pertaining to diseases associated with exposure to 
herbicides; or based on the theory of direct service 
incurrence by establishing an etiological nexus between 
presumed exposure to Agent Orange during Vietnam, and the 
subsequent development of malignant thymoma.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in wartime 
service.  38 U.S.C.A. § 1110.  A veteran who, during active 
service, served in the Republic of Vietnam during the Vietnam 
era, and has a disease listed at 38 C.F.R. § 3.309(e) (2007), 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
service.

Where a veteran served 90 days or more, and a presumptive 
disease such as malignant tumors become manifest to a degree 
of 10 percent or more within one year from date of 
termination of such service, such diseases shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309(a).

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending May 7, 1975, service 
connection may be presumed for certain diseases enumerated by 
statute and regulations that become manifest within a 
particular period, if any such period is prescribed.

The specified diseases are: chloracne, Hodgkin's disease, 
non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, soft tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma), multiple myeloma, respiratory cancers 
(cancers of the lung, bronchus, trachea, or larynx).  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Additionally, as a 
result of amendments to 38 C.F.R. § 3.309(e), Type-II 
diabetes mellitus and chronic lymphocytic leukemia (CLL) have 
been added to the list of diseases for which presumptive 
service connection can be established.  See 66 Fed. Reg. 
23166 (May 8, 2001); 68 Fed. Reg. 59540 (October 16, 2003).

Respiratory cancers, specifically enumerated as cancer of the 
lung, bronchus, larynx, and trachea, Hodgkin's disease, non-
Hodgkin's lymphoma, soft tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), multiple myeloma, CLL, and diabetes mellitus 
(Type 2) are diseases subject to presumptive service 
connection under 38 C.F.R. § 3.307(a)(6)(ii), if the disorder 
became manifest to a degree of 10 percent at any time after 
service.  

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary has specifically determined that a 
presumption of service connection is warranted.  See National 
Academy of Sciences report, "Veterans and Agent Orange: 
Update 1996," dated March 14, 1996.  The Secretary of 
Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted. See Notice, 59 Fed. Reg. 341-46 (1994); see also 
Notice, 61 Fed. Reg. 41, 442-449 (1996).   
The Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions: Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

However, the provisions for presumption service set forth 
under the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) do not 
preclude a veteran from establishing service connection with 
proof of actual direct causation, i.e., that his exposure to 
Agent Orange led to the development of the claimed disability 
after service.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. 
Cir. 1994); see also Stefl v. Nicholson, 21 Vet. App. 120 
(2007) (holding that the availability of presumptive service 
connection for some conditions based on exposure to Agent 
Orange does not preclude direct service connection for other 
conditions based on exposure to Agent Orange).

Initially, the records do show that the veteran served in 
Vietnam, and as such, exposure to herbicides is presumed.  38 
U.S.C.A. § 1116(f) (West 2002).  The record in this matter 
further reflects that thymoma was initially diagnosed in 
1988, many years following service.  

The Board acknowledges that thymoma is not recognized by VA 
as a condition/cancer that has been presumptively linked to 
exposure to herbicides.  However, there is some suggestion in 
the record (October 2004 e-mail transmittal of Dr. K. ) that 
the tumor, originating in the thymic gland, is closely akin 
to lymphoid tumors associated with non-Hodgkin's lymphoma, 
multiple myeloma and CLL, diseases which are enumerated under 
the provisions of 38 C.F.R. § 3.309(e) relating to conditions 
presumptively associated with herbicide exposure.  However, 
the clinical records firmly and repeatedly establish that the 
veteran's diagnosed condition is a rare form of cancer 
identified as malignant thymoma, which has not been 
definitely linked by competent medical evidence to any of the 
conditions enumerated under 38 C.F.R. § 3.309(e).  

VA doctors have explained for the record that malignant 
thymoma is very rare, and the Board observes that as such, it 
is an unlikely subject for VA study.  At this point, however 
the fact remains that the presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for any 
condition other than those for which the Secretary has 
specifically determined that a presumption of service 
connection is warranted.  Accordingly, although the veteran 
served in Vietnam and is presumed to have been exposed to 
Agent Orange, the presumptive provisions of 38 U.S.C.A. § 
1116, do not apply to malignant thymoma.

Malignant tumors are in and of themselves chronic diseases 
that may be presumed service-connected if manifested within 
one year following the veteran's discharge from active duty.  
However, in the instant case, as noted, the malignant thymoma 
did not become manifest until more than 30 years after 
service.  Accordingly, presumptive service connection for 
such disability as a chronic disease under 38 U.S.C.A. § 1112 
likewise is not warranted.

The appellant is not precluded, however, from showing that 
his diagnosed thymoma was due to exposure to herbicides or 
directly related to service.  38 U.S.C.A. § 1110; Combee, 34 
F. 3d. at 1044; Stefl, 21 Vet. App. 120.  In this regard, the 
record contains several VA medical opinions suggesting a 
possible link between the veteran's diagnosed thymoma and 
herbicide exposure during service, offered by three different 
treating VA doctors.  

Also arguably favorable to the veteran's claim is a VA 
examination report of April 2002 at which time the veteran 
gave a credible history of exposure to Agent Orange during 
his Vietnam service, and the examiner assessed a history of 
recurrent malignant thymoma, possibly service connected.  

The Board observes that evidence unfavorable to the claim 
includes a May 2003 opinion of a VA examiner to the effect 
that malignant thymoma was not a lymphoma and that the 
veteran had metastatic disease to the lung, which was not 
lung cancer, but metastatic disease from the thymoma.  Also 
provided for the record was a VA medical opinion issued for 
the record in November 2004 at which time, a VA doctor 
reasoned that there was no evidence in the medical literature 
of any environmental toxins that cause malignant thymoma and 
noted that thymoma was not listed in the presumptive 
conditions associated with exposure to Agent Orange.  

The question of whether the veteran's diagnosed malignant 
thymoma is related to active service, involves competent 
medical evidence as to medical causation.  Grottveit v. 
Brown, 5 Vet. App. 91, 92 (1993).  In this case, the Board 
notes that there are three medical opinions of record 
regarding causation of the veteran's thymoma tumor indicating 
a possible link between thymoma and Agent Orange exposure, 
without a definitive opinion on the matter.  Opinions of two 
VA examiners suggest there is no such etiological link.  

Unquestionably, there exists some ambiguity in this case 
regarding the question of etiology/causation, which is a 
matter critical to the resolution and disposition of the 
case.  Under normal circumstances, the Board might well seek 
an independent medical opinion in order to reconcile the 
various opinions of record and to clarify the critical 
question of etiology/causation.  However, given the unique 
circumstances of this case, which involve a terminally ill 
veteran, expediency is a factor.  The Board notes that there 
is no adjudicative requirement that there be utter certainty 
as to such a question but rather an amply justifiable, 
credible and supportable foundation to sustain any 
conclusions which may have been reached in the decision 
making process.  The evidence and medical opinions herein 
raise a doubt as to whether there is a causal, proximate 
etiology between the veteran's exposure to Agent Orange in 
service and the subsequent development of thymoma.  Resolving 
that doubt in his favor, service connection is warranted.

In considering the evidence of record under the laws and 
regulations as set forth above, Board finds that the evidence 
is in relative equipoise as to whether the veteran has 
malignant thymoma related to service, specifically to Agent 
Orange exposure sustained therein.  Resolving the equipoise 
rule in the veteran's favor, the Board concludes that the 
veteran is entitled to service connection for malignant 
thymoma.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for malignant thymoma is 
reopened.

Entitlement to service connection for a malignant thymoma, 
claimed as attributable to Agent Orange exposure, is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


